Order entered December 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00595-CR

                         JAMES EDWARD GRUMBLES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 2
                                   Dallas County, Texas
                          Trial Court Cause No. MB10-69593-B

                                            ORDER
       On November 27, 2013, we ordered the Dallas County Clerk to file a supplemental

record containing a detailed itemization of the costs assessed in this case. On December 10,

2013, we received a supplemental clerk’s record with an unsigned itemized bill of costs, which is

not in accordance with Texas Code of Criminal Procedure article 103.001.

       We ORDER the Dallas County Clerk to file, within TEN (10) DAYS from the date of

this order, a supplemental clerk’s record containing a bill of costs signed “by the officer who

charged the costs or the officer who is entitled to receive payment for the cost.”
       We DIRECT the Clerk of the Court to send copies of this order, by electronic

submission, to John Warren, Dallas County Clerk; the Dallas County Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                    /s/   DOUGLAS S. LANG
                                                          PRESIDING JUSTICE